Wilde J.
delivered the opinion of the Court. The question in this case is, whether upon the facts set forth in the information, the defendant is liable to the additional punishment prescribed by statute. That he would have been so liable under the statute of 1827, c. 118, if that statute had not been modified, or repealed, cannot we think admit of a doubt. The objection is, that the second conviction. charged in the information was not punishable by confinement to hard labor for a term of years, but by confinement for life. This objection might have weight, if the words, “ for a term of years,” are to be construed according to their tech*451nical sense, as applied to estate in lands and tenements ; but it is manifest that these words were not so understood by the legislature, for they were used undoubtedly to designate a class of crimes which, from their atrocity and aggravation, were deemed deserving of severe punishment; and such was the construction given to the statute after much deliberation, in the case of Ex parte Seymour, 14 Pick. 40. In that case it was held, that the language of the statute was not to be understood in a technical sense, but as indicating the degree of aggravation, short of which a convict, after the second or third conviction, should not be subjected to an additional punishment, and that any term short of two years would not be sufficient for that purpose, although an estate for half a year, or less, would be a term of years in the technical meaning of the words. This being the settled construction of the statute, it would seem absurd to say, that a sentence to confinement for life was not equivalent to, or did not include, confinement for a term of years, within the meaning of the statute. The defendant was actually confined under the sentence for several years before he was pardoned, and we can have no doubt that this conviction, sentence and punishment are such as to bring the case within the true intention of the statute.
The next question to be considered is, whether the 19th and 20th sections of the statute of 1827, have been repealed by the statute of 1832, c. 73, or by that of 1833, c. 85. The 1st section of the statute of 1832 relates only to second convictions, and has no application to this case. By the second section it is enacted, that in all cases arising under the statute of 1827, in which it is provided, that the additional punishment on conviction shall be by confinement for life, the party convicted may be sentenced for life, or for a period not less than seven years, at the discretion of the court which may or shall decree the additional sentence by virtue of said act. It is quite clear that this is no repeal of any part of the act of 1827 by implication. It is an act in addition to the statute of 1827, and the second section simply gives an additional discretionary power to the Court to mitigate the punishment prescribed by the former statute. The *452statute of 1827, so far from being repealed, is expressly confirmed ; the additional sentence is to be decreed under the former statute ; the court have full power still to sentence a convict to confinement for life, and therefore there can be no colour, for saying that that statute is repealed by implication. The same reasons will apply to the statute of 1833, c. 85.

Demurrer overruled.